351 F.2d 466
UNITED STATES of America ex rel. Emery F. CIAMPINI, Appellant,v.James F. MARONEY, Superintendent, State Correctional Institution, Pittsburgh, Pennsylvania.
No. 15209.
United States Court of Appeals Third Circuit.
Submitted September 20, 1965.
Decided October 14, 1965.

Emery F. Ciampini, pro se.
No appearance for appellee.
Before McLAUGHLIN, HASTIE and FREEDMAN, Circuit Judges.
PER CURIAM.


1
The present proceeding is based upon a petition for habeas corpus in the district court which sought to set aside a Commonwealth of Pennsylvania court conviction of petitioner for second degree murder. The district court allowed the petitioner to prosecute his district court action in forma pauperis. In February 1959 appellant was tried in the Court of Common Pleas of Westmoreland County, Commonwealth of Pennsylvania. At that trial he was represented by two court appointed counsel. He was convicted of first degree murder. His counsel filed a motion for a new trial urging that under the trial facts the verdict should not have been higher than second degree. A new trial was awarded petitioner and on November 16, 1959 he appeared in court with his counsel and pleaded guilty to the indictment and as noted was sentenced for second degree murder. Judge Miller in the district court in his memorandum opinion held:


2
"We adopt the findings of the state courts and are satisfied that the relator's Constitutional rights were not violated. United States ex rel. Tillery v. Cavell, 294 F.2d 12 (3 Cir. 1961). Because the state courts have properly disposed of the matter and there is no need for federal intervention, relator's petition must be dismissed."


3
From our own examination of the record in this case we are satisfied that the decision of the district court was justified.


4
The judgment of the district court will be affirmed.